      Case 4:18-cv-04692 Document 22 Filed on 07/11/19 in TXSD Page 1 of 4



                                                                 MALONE FROST MARTIN PLLC

ROBBIE MALONE                                                            Attorneys and Counselors
Direct Dial 214•346•2625                                              NorthPark Central, Suite 1850
RMalone@mamlaw.com                                                     8750 N. Central Expressway
Main 214•346•2630 | Fax 214•346•2631                                              Dallas, TX 75231


                                           July 11, 2019

VIA ECF
Honorable Judge Nancy F. Atlas
United States Courthouse
515 Rusk Street, Room 9015
Houston, Texas 77002-2601

       RE:     Case No. 4:18-cv-04692; Naam L. Matthews v. CBE Companies, Inc.; In the United
               States Southern District Court of Texas Houston Division

Dear Judge Atlas:

       My firm represents The CBE Companies, Inc. (“CBE”) in the above captioned matter.

Please accept this letter setting forth the status of the issues in dispute and its positions on the

matters raised in Plaintiff Motion for Protective Order (Doc. 19), pursuant to your request on July

10, 2017. Doc. 21.

                                         BACKGROUND

       Plaintiff filed this current lawsuit in the Southern District of Texas in the Houston Division

on December 13, 2018. Doc. 1. Now, nearly seven months later, Plaintiff has informed the Court,

for the first time, that he has apparently moved to Arizona. Doc. 19. This relocation is supposed

the reason why Plaintiff cannot attend a deposition in the lawsuit he filed, in the district in which

he filed the lawsuit. Id. Plaintiff subsequently filed a Motion for Protective Order, seeking to avoid

having to be deposed in Houston and requesting that this Court move the deposition to Tucson,

Arizona, or, in the alternative, requesting that that Plaintiff be allowed to attend either

telephonically or by videoconference.



218.0065 Letter Response MPO.docx                                                           Page 1 of 4
      Case 4:18-cv-04692 Document 22 Filed on 07/11/19 in TXSD Page 2 of 4



                                    ISSUES TO BE CONSIDERED

       The only issue to be considered is whether Plaintiff should be required to attend his

deposition in person in Houston, which is the district and venue in which Plaintiff filed his lawsuit.

                                     DEFENDANT’S POSITION

       Defendant’s position is that Plaintiff should be required to attend his deposition in person

in the district and venue in which Plaintiff willingly commenced this lawsuit. Courts have routinely

required that plaintiffs appear for depositions in the forum in which they filed suit. E.g.; Stanissis

v. DynCorp Int'l LLC, Civil Action No. 3:14-CV-2736-D, at *3 (N.D. Tex. Sep. 23, 2015). Clem

v. Allied Van Lines Int'l Corp., 102 F.R.D. 938, 939 (S.D.N.Y. 1984) (“In addressing motions for

protective orders pursuant to Rule 26(c), this Court has long enunciated the policy of requiring a

nonresident plaintiff who chooses this district as his forum to appear for deposition in this forum

absent compelling circumstances”); see generally 8 Wright Miller, Federal Practice and Procedure

§ 2112 (1970) (“As a normal rule plaintiff will be required to make himself available for

examination in the district in which he has brought suit.”) This general rule exists because “[s]ince

plaintiff has selected the forum, he or she will not be heard to complain about having to appear

there for a deposition.” Stanissis, at *3. However, the court can order that the deposition be taken

outside the forum district when the plaintiff demonstrates good cause. Id.

   A. No good cause shown to move the deposition to Arizona

       Plaintiff has not presented good cause for the deposition to not occur in Houston in this

case. Plaintiff only conclusory states that he cannot afford to travel to Houston. Doc. 19 ¶ 13; Doc.

2 ¶ 5. He offers no real evidence as to why he is financial unable to attend a deposition in Houston

for a lawsuit that he filed in Houston. There is no actual evidence before the Court to show that

Plaintiff is actually financial unable to attend. See Xavier v. Belfor USA Group, Inc., Civil Action




218.0065 Letter Response MPO.docx                                                           Page 2 of 4
         Case 4:18-cv-04692 Document 22 Filed on 07/11/19 in TXSD Page 3 of 4



No. 06-0491 c/w, Ref. 06-7804 08-3736, at *9 (E.D. La. Oct. 2, 2009) (“Moreover, the Court finds

that generic and naked assertions by plaintiffs' counsel of undue hardship are inadequate —

plaintiffs should have submitted affidavits with specific evidence of such hardship.”). Plaintiff’s

statements regarding his financial inability to attend is also undercut by Plaintiff’s apparently

willingness to pay the difference in flight costs to Defendant, suggesting that he is not actually

financially unable to attend a deposition in Houston.

           Further, as shown by the attached exhibits, a flight from Dallas, Texas, to Tucson, Arizona

is almost twice as much as a flight from Dallas, Texas, to Houston, Texas ($862 to Tucson versus

$478 to Houston for a standard round trip anytime flight on Southwest Airlines). 1 Exhibit A.

Therefore, the cost to Plaintiff would be the same. However, the cost to CBE would be drastically

more, as the flight to Tucson is longer—two hours for a direct flight to Tucson as compared to 45

minutes to Houston, longer if no direct flights are available—and CBE will have to spend more on

attorney’s fees for the travel. Additionally, conducting the deposition in Arizona will likely require

counsel for CBE to spend more than one day in Tucson due to less flights in and out of Tucson to

Dallas as compared to flights in and out of Houston.

           Finally, Plaintiff claims that he is unable to travel due to a very busy work schedule. Doc.

20 ¶ 4. However, Plaintiff’s counsel previously indicated he was free the entire week for

depositions, further undercutting his new claims regarding unavailability. It is clear that Plaintiff

has not presented any good cause to move the deposition from Houston. For these reasons,

Plaintiff’s Motion for Protective Order should be denied, and Plaintiff should be compelled to

attend his deposition in Houston.




1
    A review of other airlines shows comparable prices for the same flights.


218.0065 Letter Response MPO.docx                                                            Page 3 of 4
       Case 4:18-cv-04692 Document 22 Filed on 07/11/19 in TXSD Page 4 of 4



    B. Plaintiff should be required to appear in person

        CBE should be allowed to take the deposition of Plaintiff in person in Houston. Plaintiff

has failed to show good cause for moving the deposition and has not shown good cause why he

cannot attend the deposition in the district in which he commenced this lawsuit. CBE is entitled to

observe how Plaintiff reacts to the deposition questions and what his body language indicates

regarding his answers, which is impossible to accomplish via telephone and difficult to do via

videoconferencing. An in-person deposition allows CBE to better determine the credibility of the

Plaintiff, gauge the Plaintiff’s reactions to questions, and determine what matters should be

followed up on or explored further. Allowing Plaintiff to attend his deposition remotely prejudices

Defendant in the taking of the deposition, and complicates matter such as using exhibits during the

deposition. Considering Plaintiff has not shown good cause for this request, this request should be

denied, and Plaintiff should be compelled to attend in person. 2

        In light of the foregoing, CBE respectfully requests that this Court deny Plaintiff’s Motion

for Protective Order and compel Plaintiff to attend his deposition in Houston in person. Thank you

for your time and consideration of this matter.

                                                              Sincerely,

                                                              /s/ Robbie Malone

                                                              Robbie Malone




RM/jb
CC:
VIA ECF
All counsel of record

2
 If the Court does allow Plaintiff to attend via videoconferencing, then the Court should require Plaintiff bear all
expenses related with said videoconferencing.


218.0065 Letter Response MPO.docx                                                                       Page 4 of 4
